Citation Nr: 0734845	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for common variable 
immunodeficiency syndrome (CVID) and hydrocephalus, claimed 
to be a result of exposure to ionizing radiation, radio 
frequency (RF) radiation, and toxic substances.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from July 1967 to March 1969 
and from October 1972 to April 1973.  He also had a period of 
active duty for training from September 1966 to February 
1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to service connection for CVID and 
hydrocephalus, claimed on the basis of exposure to ionizing 
radiation, asbestos, RF radiation, PCBs, fuel oil, carbon 
tetrachloride, fiberglass, and lead-based paints.  

On November 24, 2004, the Board issued a decision which 
denied entitlement to service connection for CVID and 
hydrocephalus, claimed to be a result of exposure to ionizing 
radiation, radio frequency (RF) radiation, and toxic 
substances.  He subsequently appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  

On November 29, 2005, the appellant submitted a brief 
requesting that the veteran's claim be returned to the Board 
for further appellate consideration.  On March 2, 2006, the 
VA General Counsel submitted a brief in response.  On April 
19, 2007, the CAVC issued a Memorandum Decision, which 
directed that the Board's November 2004 decision be vacated 
and returned to the Board for additional appellate review 
consistent with its decision.  On May 15, 2007, an Order 
vacating the Board's decision and returning the case to the 
Board was issued.  Copies of the briefs, and of the CAVC's 
Memorandum Decision and Order, have been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.





REMAND

A review of the CAVC's Memorandum decision discloses a 
determination that the Board had failed in its duty to assist 
by failing to obtain copies of the veteran's Social Security 
Administration (SSA) records.  He had indicated on his 
September 2003 claim that he had been denied SSA benefits.  
The CAVC found that this information was sufficient to 
trigger VA's duty to obtain these records, citing Murincsak 
v. Derwinski, 2 Vet. App. 363 (1993). 

In May 2007, the veteran submitted several Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs forms (VA Form 21-4142), referring to treatment from 
several private physicians.  An attempt must be made to 
obtain these records before a final determination of the 
veteran's claim can be made.

In addition, if these records suggest a need for a VA 
examination, such should be conducted by VA.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The private physicians noted on the 
various VA Form 21-4142's submitted in 
May 2007 must be contacted and 
requested to provide copies of the 
veteran's treatment records.  All 
efforts to obtain these records must be 
documented for inclusion in the claims 
folder.  If the records are not 
available, a Memorandum of 
Unavailability must be prepared and 
included in the claims folder.

2.  The SSA must be contacted and 
requested to provide copies of all 
treatment records relied upon in 
determining the veteran's entitlement 
to benefits.  Any Administrative Law 
Judge decision, if one was issued, must 
also be included.  All efforts to 
obtain these records must be documented 
for inclusion in the claims folder.  If 
the records are not available, a 
Memorandum of Unavailability must be 
prepared and included in the claims 
folder.

3.  If, and only if, a determination is 
made following the receipt of the 
above-requested evidence that a VA 
examination is necessary to decide the 
claim, such an examination must be 
scheduled.  The veteran is hereby 
advised of the importance of reporting 
to any scheduled examination, and of 
the consequences of failing to so 
report.  See 38 C.F.R. § 3.655 (2007).

4.  Once the above-requested 
development has been completed, the 
veteran's claim for service connection 
for CVID and hydrocephalus, claimed to 
be a result of exposure to ionizing 
radiation, radio frequency (RF) 
radiation, and toxic substances should 
be readjudicated.  If the decision 
remains adverse to the appellant, he 
and his representative should be 
provided an appropriate supplemental 
statement of the case, and an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



